TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-22-00306-CV



                                        S. D., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


              FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-20-005676, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant S.D. (Father) appeals from the district court’s order, following a bench

trial, terminating his parental rights to his children K.W.D., born December 4, 2017 (Son),

K.R.D., born July 31, 2019 (Daughter 1), and B.L.D., born October 12, 2020 (Daughter 2). 1

Father’s court-appointed counsel has filed a motion to withdraw and an Anders brief concluding

that the appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744

(1967); In re P.M., 520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam) (approving use of Anders

procedure in appeals from termination of parental rights because it “strikes an important balance

between the defendant’s constitutional right to counsel on appeal and counsel’s obligation not to


       1   The district court also terminated the parental rights of the children’s mother, L.A.D.
(Mother), based on findings that termination was in the best interest of the children and that
Mother had endangered the children and failed to comply with the provisions of a court order
that specifically established the actions necessary to obtain the return of children. See Tex. Fam.
Code § 161.001(b)(1)(D), (E), (O), (2). Mother has not appealed the district court’s order.
prosecute frivolous appeals” (citations omitted)). The brief meets the requirements of Anders by

presenting a professional evaluation of the record and demonstrating why there are no arguable

grounds to be advanced on appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of Protective &

Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied). Counsel has

certified to this Court that she has provided her client with a copy of the Anders brief and

informed him of his right to examine the appellate record and to file a pro se brief. No pro se

brief has been filed. We will affirm the district court’s decree of termination.

               Upon receiving an Anders brief, we must conduct a full examination of the record

to determine whether the appeal is wholly frivolous. See Penson v. Ohio, 488 U.S. 75, 80

(1988); Taylor, 160 S.W.3d at 647. The record reflects that this case began in August 2020,

when Father called law enforcement to report that L.A.D., the mother of the children (Mother)

was experiencing hallucinations involving violent acts committed against the children. Law

enforcement investigated the report and came to believe that Mother was a threat to the

children’s safety, and a referral was made to the Texas Department of Family and Protective

Services (the Department) alleging neglectful supervision. Mother was hospitalized, diagnosed

with schizophrenia, and tested positive at the hospital for benzodiazepines, methamphetamine,

and amphetamines. She was pregnant at the time with Daughter 2.

               When the case began, Father was contacted by CPS investigator Jaclyn Alcoser,

who averred in the removal affidavit that Father “stated he doesn’t trust CPS and doesn’t want to

be involved with CPS. He stated he’s not the problem and he doesn’t know why CPS is involved

when he did what he was supposed to do and [got] [Mother] out of the home.” However, Father

had a history of substance abuse that concerned the Department. In a 2018 CPS investigation,

Father admitted to using methamphetamine “a few times to stay up at work due to lack of sleep,”

                                                 2
and he tested positive at that time for methamphetamine, amphetamines, and cocaine. During

that previous investigation, Mother had also tested positive for methamphetamine and again was

hospitalized with psychiatric issues.

               At the beginning of this case, Father obtained an emergency protective order

against Mother and maintained custody of the children. However, as the investigation continued,

Father became “more resistant to cooperating” with the Department. Alcoser, in her testimony at

trial, explained, “He was beginning to not answer the door. . . . There were times that he would

shout through the door that he didn’t want the Department to be there. He was becoming more

aggressive with his behaviors and overall interaction with the Department.” Additionally, the

results of a drug test that Father took in November 2020 were “concerning” to the Department. 2

Alcoser elaborated, “I was concerned for the children because [Father] was their sole caregiver at

that time, and the drug test results indicated to me that he was not capable of providing

appropriate care for them.” After receiving the test results, the Department sought and obtained

emergency removal of the children from Father’s care. The Department picked up the two older

children from daycare, and when Alcoser arrived at Father’s apartment to pick up Daughter 2,

she discovered that Mother was there and that Father was allowing her to care for the newborn,

despite the protective order in place that prohibited her from being inside Father’s apartment.

Alcoser testified that Father acted in an “aggressive manner” toward both her and law

enforcement as they removed Daughter 2 from the apartment.


       2   Before Alcosar could testify to the test results, Father objected to their admissibility on
hearsay grounds, and the district court sustained the objection. However, in the removal
affidavit, a copy of which is contained in the clerk’s record, Alcoser averred that Father tested
positive for methamphetamine and amphetamines. Additionally, Alcoser later testified without
objection that one of her concerns prior to removal was that Father had tested positive for
methamphetamine.
                                                  3
               Father’s court-ordered service plan to obtain the return of the children included

participating in and completing a psychological evaluation and following all recommendations,

submitting to random drug and/or alcohol testing, participating in nurturing parenting classes,

and attending and participating in individual counseling. Father was also allowed to have

supervised visits with the children. Department caseworker Carole Wall, who observed some of

the visits, testified that during one visit, Father acted “very hostile towards the staff,” refusing to

wear a mask after he had been asked to do so and becoming “very abusive in his language to

where the person who was supervising [the visit] felt scared.” On various occasions, Father

would also “yell” and “scream” at Wall, Department caseworker Phoebe Sosa, who took over the

case from Wall beginning in November 2021, and Father’s therapist, Melissa Baker.

               At the time of trial in May 2022, Father had completed his drug-and-alcohol

assessment but had not completed his psychological evaluation, substance abuse treatment, drug

testing, or parenting classes. Wall testified that Father was unsuccessfully discharged from his

parenting classes for “miss[ing] too many sessions” and that he had tested positive for “illegal

substances” in January and March 2021. Father refused to take any requested drug tests after

March 2021, and he admitted to his therapist that he was using methamphetamine.

               In April 2021, during a phone call with the Department, Father and Mother could

be heard arguing over the phone, with Mother stating that Father had thrown a wrench at her, and

Wall called 911 to report what she believed to be possible domestic violence. Police responded

to the call and, after observing an injury to Mother, arrested Father for assault-family violence.

One of the police officers who had responded on “multiple occasions” to other 911 calls

involving Mother and Father testified that “there had been lots of allegations of violence made

by [Mother] against [Father],” that Father “often seem[ed] to be in emotional upheaval as far as

                                                  4
when [officers] interacted with him,” that “[h]e was often not calm or clear emotionally,” and

that there was “one instance . . . where he struggled with commands given by officers and they

had to utilize a taser on him.”

               The children had been placed with foster parents. The foster mother, T.G. (Foster

Mother) testified to her relationship with the children and their development while in her care.

Foster Mother testified that she and her husband intended to adopt the children and maintain

contact with the children’s biological aunt and uncle, who had expressed support for the

adoption. Caseworker Wall testified that the children’s needs were being met in the foster

placement, and caseworker Sosa testified that the children were doing “very well” and “thriving”

in the placement and were “very bonded with their foster parents,” referring to them as “mom

and dad.” The guardian ad litem for the children testified similarly.

               Father did not testify or personally appear at trial, although he was represented

by counsel.

               At the conclusion of trial, the district court found that termination of Father’s

parental rights was in the best interest of the children and that Father had: (1) knowingly placed

and knowingly allowed the children to remain in conditions and surroundings which endangers

the physical and emotional well-being of the children; (2) engaged in conduct or knowingly

placed the children with persons who engaged in conduct which endangered the physical or

emotional well-being of the children; and (3) failed to comply with the provisions of a court

order that specifically established the actions necessary to obtain the return of children. See Tex.

Fam. Code § 161.001(b)(1)(D), (E), (O), (2). This appeal followed.

               After reviewing the entire record and the Anders brief submitted on Father’s

behalf, we have found nothing in the record that might arguably support an appeal. Our review

                                                 5
included the district court’s endangerment findings, see Tex. Fam. Code § 161.001(b)(1)(D), (E),

and we have found no issues that could be raised on appeal with respect to those findings, see

In re N.G., 577 S.W.3d 230, 237 (Tex. 2019).             We agree with counsel that the appeal

is frivolous.



                                          CONCLUSION

                We affirm the district court’s decree of termination. 3




                                               __________________________________________
                                               Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Affirmed

Filed: August 30, 2022




        3   We deny counsel’s motion to withdraw. The Texas Supreme Court has held that the
right to counsel in suits seeking termination of parental rights extends to “all proceedings [in the
Texas Supreme Court], including the filing of a petition for review.” In re P.M., 520 S.W.3d 24,
27-28 (Tex. 2016) (per curiam). Accordingly, if after consulting with counsel Father desires to
file a petition for review, counsel should timely file with the Texas Supreme Court “a petition for
review that satisfies the standards for an Anders brief.” See id.
                                                  6